EXHIBIT 10.25
 
October 31, 2011
 

Winn Exploration Co., Inc. Pacific Energy Development Corp. 800 North Shoreline
Blvd. 4125 Blackhawk Plaza Circle, Suite 201A Suite 1900 North Danville,
California 94506  Corpus Christi, Texas 78401 Attn: Frank C. Ingriselli 
Attn:  Michael W. Calley, Vice President       Lacy Properties, Ltd. Crain
Energy, Ltd. 222 East Tyler Street 222 East Tyler Street P.O. Box 2146 P.O. Box
2146 Longview, Texas 75606 Longview, Texas 75606 Attn: Darren Groce Land/Legal
Attn: Darren Groce Land/Legal

 
Re: 
Amendatory Letter Agreement No. 3
Purchase and Sale Agreement, dated August 23, 2011
Pedco Nio Prospect
13,978.326± gross acres
Weld County, Colorado



Ladies and Gentlemen:
 
Reference is hereby made to that certain Purchase and Sale Agreement (the
“Purchase Agreement”), dated August 23, 2011, by and among Esenjay Oil & Gas,
Ltd. (“Esenjay”), Winn Exploration Co., Inc. (“Winn”), Lacy Properties, Ltd.
(“Lacy”) and Crain Energy, Ltd. (“Crain”), as Sellers, and Pacific Energy
Development Corp. (“PEDCO”), as Buyer, as amended by that certain Amendatory
Letter Agreement (“Amendment No. 1”), dated September 30, 2011, among the
Parties and that certain Amendatory Letter Agreement No. 2 (“Amendment No. 2”),
dated October 27, 2011, among the Parties. Esenjay, Winn, Lacy, Crain and PEDCO
are sometimes referred to herein collectively, as the “Parties” or individually,
as a “Party.” This Amendatory Letter Agreement No. 3 (this “Amendment”) sets
forth the terms and conditions of the agreement among the Parties with regard to
the above-referenced matter. All capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement.
 
The Purchase Agreement, as amended, sets forth the terms and conditions by which
PEDCO agrees to acquire from Esenjay, Winn, Lacy and Crain an undivided Fifty
Percent (50%) of 8/8ths interest in certain leases insofar as those leases cover
certain lands identified in the Purchase Agreement.
 
Appendix 1 to the Purchase Agreement, as amended, defines “Effective Date” as
the Closing Date. The Parties desire to amend the definition of Effective Date
contained in Appendix 1 to the Purchase Agreement to be October 31, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
October 31, 2011
Page 2
 
1. The Parties hereby amend the definition of Effective Date in Appendix 1 to
the Purchase Agreement to read in its entirety as follows:
 
“Effective Date means October 31, 2011.”
 
2. As amended hereby, the Purchase Agreement, as amended by Amendment No. 1 and
Amendment No. 2, is in full force and effect, and valid and binding upon the
Parties. In the event of a conflict between this Amendment and the Purchase
Agreement, as amended, the terms and conditions of this Amendment shall control
and govern the point in conflict. Notwithstanding anything to the contrary,
failure of this Amendment to address a point in the Purchase Agreement, as
amended, shall not be deemed to be a conflict.
 
3. Each Party hereby agrees that such Party shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as may be reasonably necessary or advisable to carry
out such Party’s obligations under this Amendment, including dating effective as
of the Effective Date: (a) the Assignment; (b) that certain Mortgage, Deed of
Trust, Assignment of As-extracted Collateral, Security Agreement, and Financing
Statement; (c) the Operating Agreement; and (d) the Esenjay seismic license.
 
4. This Amendment shall be binding upon and inure to the benefit of the Parties,
and their respective successors and assigns. This Amendment may not be altered,
or amended, nor any rights hereunder waived, except by an instrument in writing
executed by the Party or Parties to be charged with such amendment or waiver.
This Amendment may be executed in counterparts, and each counterpart shall be
deemed to be an original, but all of which shall be deemed to be one amendment.
This Amendment may be executed by telefax or electronic signatures, and telefax
and electronic signatures shall be valid and binding upon the Parties.
 
Please execute this letter in the space provided below indicating your agreement
with the above amendments to the Purchase Agreement and return the executed
letter to the undersigned by fax or email at your earliest convenience.
 
Should you have any questions, please do not hesitate to contact me. Thank you
for your prompt attention to this matter.
 

  Esenjay Oil & Gas, Ltd.          
 
By:
Esenjay Petroleum Corporation,       Its General Partner             By: /s/
Linda D. Schibi       Linda D. Schibi       Vice President Land  



 
 

--------------------------------------------------------------------------------

 
 
October 31, 2011
Page 3
 
ACCEPTED AND AGREED
this 31st  day of October, 2011
 
Winn Exploration Co., Inc.
 
Pacific Energy Development Corp.
            By: /s/ Michael W. Calley   By: /s/ Clark R. Moore   Name: Michael
W. Calley   Name: Clark R. Moore   Title: Vice President   Title: EVP and
General Counsel              
Lacy Properties, Ltd.
 
Crain Energy, Ltd.
              By: Lacy Property Management, Inc.   By: Crain Oil & Gas, LLC  
Its General Partner   Its General Partner               By: /s/ Darren T. Groce
  By: /s/ Darren T. Groce   Name: Darren T. Groce   Name: Darren T. Groce  
Title: Interim President   Title: Interim President  

 
 
 
 

--------------------------------------------------------------------------------